Citation Nr: 0506631	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for bilateral hearing loss, 
currently rated as 50 percent disabling from October 16, 
1991.  

On the April 2002 notice of disagreement and VA Form 9, the 
veteran complained of ear infections and ear pain associated 
with a perforated eardrum and hearing loss.  In January 2004, 
he also complained of depression associated with hearing 
loss.  The Board refers these informal secondary service 
connection claims to the RO for the proper development.  


FINDINGS OF FACT

Bilateral hearing loss is manifested by no greater than Level 
IX hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for 
bilateral ear hearing loss have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.85, 4.86, Tables VI, VIA, and VII (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a December 2001 VA letter, which is 
prior to the February 2002 rating decision.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his 
increased rating claim for bilateral hearing loss, so that VA 
could help by getting that evidence.  

The Board notes that the December 2001 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to an 
increased rating for bilateral hearing loss in the February 
2002 rating decision, the July 2002 statement of the case, 
and the supplemental statements of the case dated in February 
2003, October 2003, December 2003, February 2004, August 
2004, and October 2004.  The RO notified the veteran of the 
laws and regulations pertaining to increased ratings and 
provided a detailed explanation why an increased rating was 
not warranted for bilateral hearing loss under the applicable 
laws and regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records dated from January 2000 to July 
2003, a September 2002 middle ear analyzer, and uninterpreted 
private audiometry reports dated in June 2003 and March 2004.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in September 2003 
and July 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for bilateral 
hearing loss in March 1989 and assigned a 10 percent rating 
effective August 1, 1988.  In April 1992, the RO granted an 
increased rating of 50 percent for bilateral hearing loss 
effective October 16, 1991.  The veteran filed a claim for an 
increased rating for bilateral hearing loss in August 2001.  

On his April 2002 notice of disagreement, the veteran stated 
that he cannot have a decent conversation and has to keep 
asking people to repeat themselves several times, hoping to 
hear the second or third time.  He stated that in the type of 
business he is in he has to deal with customers on a daily 
basis, but that he tries to limit his conversation, which 
seems like bad customer service.  He also noted that he has 
had two close incidents with emergency vehicles while he was 
driving around town making his deliveries to earn his living, 
because he cannot hear the vehicles behind him and is only 
aware of them when he can see the flashing lights or if they 
are coming right at him.  He stated that his VA examination 
did not adequately test his hearing loss because it was done 
in a sound proof booth and in the real world, there are all 
sorts of background noises.  In a statement received in 
January 2004, the veteran stated that he is self-employed 
with a small lien business and has to be able to communicate 
with customers, family members, and friends in many different 
types of atmospheres such as restaurants, hair salons, and 
homes.  He stated that he finds it especially difficult to 
hear and communicate with others when he is in a place with a 
lot of background noise.  He noted that his left ear has a 
perforated eardrum and that doctors have told him not to wear 
a hearing aid with drainage, which leaves him only with 
hearing in the right ear, which is not much either.  He 
stated that he is able to wear his left ear hearing aid about 
four to five days a week.  He also stated that he cannot be 
outside during windy days for more than 15 minutes or travel 
for more than three hours in a vehicle without getting a 
severe earache and headache.  He noted that his business 
along with his family and friends has been greatly affected, 
and he finds himself very frustrated and depressed about the 
whole ordeal.  

In January 2004, the veteran's daughter submitted a statement 
that the veteran often is unable to hear what people are 
saying and has to ask them to repeat themselves.  She noted 
that she has heard her dad mention that he has become a good 
lip reader in order to understand others or television shows.  
She stated that many times when talking to her dad, he has to 
ask her to repeat certain words over and over, which 
frustrates him and he tends to walk off.  She also stated 
that it has become very difficult to watch a movie as a 
family because he cannot hear the television at a volume that 
is tolerable to others.  She noted that once she dropped her 
mother off at the front door and her dad was right inside 
watching television but could not hear the door; so she had 
to drive home to get her key to let her mother in the house.  
Last, she stated that she agrees with her dad that the 
hearing tests are inadequate in that they do not account for 
background noise that exists in the real world.

In sum, the veteran (and his daughter) argues that a 50 
percent rating does not adequately represent his present 
level of hearing loss disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Hearing impairment is determined by comparing the results of 
controlled speech discrimination tests with the average 
hearing threshold level.  The hearing threshold levels are 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation, which range from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Based on the level of hearing impairment, 
a percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The CAVC has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Exceptional patterns of hearing impairment are considered 
under 38 C.F.R. § 4.86(a) when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  In this case, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).
 
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2004).

A January 2000 VA audiology note shows the veteran reported 
that his left ear hearing aid was not working.  It was sent 
to repair and the veteran was recommended to return the 
clinic as needed for hearing aid problems.

A September 2000 VA audiology note shows the veteran 
complained of decreased hearing sensitivity.  Pure tone test 
results revealed moderate to severe bilateral sensorineural 
hearing loss.  Speech reception thresholds were noted to be 
in line with the pure tone results.  Speech discrimination 
scores were at a comfortable level in both ears.  No 
significant change in hearing sensitivity was noted since his 
last evaluation in January 1999.  The veteran indicated that 
his hearing aid does not seem as loud but sounded better now 
that his ears had been cleaned out.

A March 2001 VA audiology note shows that pure tones were re-
tested and no change was found since September 2000.  A later 
March 2001 audiology note shows that the veteran was fitted 
for hearing aids.

Upon audiological evaluation in August 2001, the veteran 
complained of decreased hearing sensitivity in his left ear.  
He also reported that his hearing aids were uncomfortable and 
useless in background noise.  The audiologist found that pure 
tone test results revealed a sensorineural hearing loss in 
the right ear and a severe to profound mixed hearing loss in 
the left ear.  Speech reception thresholds were noted to be 
in line with the pure tone results.  Speech discrimination 
scores were at a comfortable level in the right ear and poor 
in the left ear.  The audiologist noted that there was no 
significant change in hearing sensitivity in the right ear 
since last evaluation in September 2000, but hearing in the 
left ear had dropped considerably.  It was recommended that 
the veteran not wear the left ear hearing aid until medically 
cleared by an ear nose and threat examination.

A September 2001 VA audiology consult note shows moderate to 
severe mixed loss in the right ear and severe to profound 
mixed loss in the lift ear with air-bone gaps 5-35 decibels, 
left ear greater than right ear.  Speech recognition scores 
were 64 percent in the right ear, 12 percent in the left, and 
76 percent in both ears.  There was normal ear air pressure 
with hypercompliant tympanic membrane in the right ear and 
flat pattern with high cavity volume in the left ear. 

Another VA audio examination in September 2001 shows a severe 
to profound mixed hearing loss in the left ear, with 94 pure-
tone average and 12 percent speech discrimination.  The air 
bone gap was minimal, however, in relation to his total 
hearing loss.  The right ear had moderate to severe mixed 
hearing loss with 5-10 decibels air bone gap.  The pure-tone 
average was 69 and speech discrimination was 64 percent.  The 
physician re-examined the veteran and told him that the 
benefit of tympanoplasty surgery was an intact tympanic 
membrane, but no benefit for his predominantly sensorineural 
hearing loss.  The physician recommended the veteran not use 
hearing aid in the left ear in view of poor speech 
discrimination in that ear, and occasional otorrhea.  The 
diagnosis was severe to profound, mostly sensorineural 
hearing loss in the left ear, with poor discrimination; and 
moderate to severe, mostly sensorineural hearing loss in the 
right ear.

A February 2002 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
80
80
73
LEFT
70
80
85
100
84

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear.  
The examiner noted that pure tone test results revealed a 
moderately severe sensorineural hearing loss in the right ear 
and a severe to profound sensorineural hearing loss in the 
left ear.  Speech discrimination was poor in both ears.  It 
was noted that impedance testing could not be completed due 
to perforations and drainage.  It was recommended that he 
continue to follow the ear nose and throat department's 
recommendations on hearing aid use and follow ups.  Hearing 
aid checks as needed were recommended at this clinic.

In March 2002, the veteran reported that he had lost his left 
ear aid and a replacement was ordered.  The veteran reported 
that his ear nose and throat doctor had given him clearance 
to wear his hearing aid in the left ear.  

A September 2002 VA audiological evaluation showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
70
80
68
LEFT
60
80
80
85
76

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The examiner noted that pure tone test results revealed a 
moderately severe to profound sensorineural hearing loss in 
both ears.  Discrimination was fair in both ears.  There was 
no change in hearing in the right ear; however the left ear 
was improved since the last exam in February 2002.

A January 2003 VA medical record shows the veteran's wife 
called hoping to get a better hearing test or a second 
opinion on why he has continuing pain and increased hearing 
loss.  A January 2003 primary care walk-in note shows the 
veteran reported that his hearing was getting worse.  Upon 
evaluation, when aids were removed, the veteran could not 
distinguish any conversation.  

In September 2003, VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
65
85
71
LEFT
65
80
80
90
79

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 76 in the left ear.  The 
diagnosis was moderate to profound sensorineural hearing loss 
in both ears.  Discrimination was poor in the right ear and 
fair in the left ear.  It was noted that this was a slight 
change since September 2002, and a recommendation was made to 
continue with current amplification.

A March 2004 private audiometry report shows a diagnosis of 
severe to profound neurosensory loss bilaterally.  The speech 
discrimination score in the left ear was 48 percent.  It was 
reported that the veteran needed behind-the-ear dual 
microphone hearing aids.  

On the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
85
90
100
88
LEFT
80
90
90
95
89

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 52 percent in the left ear.  
The diagnosis was moderate to severe profound sensorineural 
hearing loss in the right ear, and severe to profound 
sensorineural hearing loss in the left ear.  Discrimination 
was poor in both ears.  The examiner noted that speech 
reception thresholds were in line with the pure tone results 
in the right ear.  Impedance measures revealed type A 
tympanograms in the right ear and type A (shallow) tymanogram 
in the left ear with large ear canal volume.  A seal could 
not be maintained for acoustic reflexes in the right ear and 
were absent in the left ear.  It was recommended to continue 
with current amplification.

Resolving all doubt in the veteran's favor, the Board grants 
a higher rating of 60 percent for bilateral hearing loss.  
The July 2004 VA audiometric findings when applied to the 
above-cited rating criteria translate to literal designations 
of Level IX hearing in the right ear and Level VIII hearing 
in the left ear.  On the March 2004 private audiometry 
report, the veteran's left ear speech discrimination score 
was reported as 48 percent, which is more profound than the 
left ear speech discrimination in July 2004.  While the July 
2004 VA audiological report alone does not support a higher 
evaluation, when combined with the private March 2004 report, 
the Board finds that the evidence shows the veteran's present 
level of hearing loss disability more closely approximates 
the criteria for Level IX hearing loss in both ears, which 
warrants a 60 percent rating.  See C.F.R. §§ 4.7, 4.85, 
Tables VI and VII.

A rating higher than 60 percent, however, is not warranted.  
As previously stated, the assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86(a) 
because pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  Application of the veteran's pure tone averages to 
Table VIA, however, does not result in a higher rating.  See 
38 C.F.R. §§ 4.85, 4.86(a), Tables VIA and VII.  Moreover, an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show marked interference 
with employment or frequent periods of hospitalization.  The 
veteran stated in April 2002 that his hearing loss makes it 
difficult to communicate with customers and dangerous to 
drive to make deliveries.  This, however, does not rise to 
the level of marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 60 percent rating, but no 
higher, for bilateral hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating of 60 percent, but no 
higher, for bilateral hearing loss is granted, subject to the 
rules and payment of monetary benefits.


                        
____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


